MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jul 30 2019, 9:24 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Chad M. Buell                                             Jamie C. Woods
Schiller Law Offices, LLC                                 Phillip A. Garrett
Carmel, Indiana                                           Thorne Grodnik, LLP
                                                          Mishawaka, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Roderick Williams,                                        July 30, 2019
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          18A-CT-3056
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
Robert Gill and South Bend                                The Honorable Jenny Pitts Manier,
Public Transportation                                     Judge
Corporation,
Appellees-Defendants.                                     Trial Court Cause No.
                                                          71D05-1703-CT-125



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019                   Page 1 of 12
                                           Case Summary
[1]   On June 30, 2015, Roderick Williams was involved in an automobile accident

      with Robert Gill. At the time of the accident, Gill was driving a bus in the

      course of his employment as a driver for the South Bend Transportation

      Corporation (“SBTC”). Williams allegedly suffered both property damage and

      personal injury as a result of the accident and filed a claim for damages against

      Gill and the SBTC (collectively, “Appellees”). On August 7, 2015, Williams

      signed a “Release of Claim” (“the Release”) in exchange for $1733.06. The

      Release indicated that Williams was releasing Appellees from liability for any

      and all claims arising from or relating to the June 30, 2015 accident. Williams

      subsequently filed suit against Appellees, arguing that he believed that the

      Release only applied to his property damage claims and not his personal injury

      claims. During discovery, Williams failed to answer certain requests for

      admissions, resulting in the admissions being conclusively established pursuant

      to Indiana Trial Rule 36. Williams later filed an affidavit in which he

      attempted to contradict his prior admissions. The trial court rejected Williams’s

      subsequent attempts to withdraw these admissions and to amend his affidavit

      and granted summary judgment in favor of Appellees.


[2]   Concluding that the Release was unambiguous and clearly stated that Williams

      intended to release Appellees from liability for any and all claims arising from

      the accident, we conclude that the award of summary judgment in favor of

      Appellees was not erroneous. We further conclude that given the unambiguous

      nature of the Release, any potential error committed by the trial court in

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 2 of 12
      denying Williams’s requests to withdraw his admissions or to amend his

      designated evidence was at most harmless because the trial court could not have

      considered any extrinsic evidence relating to the parties’ intent. We affirm.



                            Facts and Procedural History
[3]   On June 30, 2015, Gill was employed by the SBTC and was driving a bus

      owned by the SBTC when he was involved in an automobile accident with

      Williams in South Bend. On August 7, 2015, Williams signed the Release

      releasing Appellees from liability for any and all claims arising out of the

      accident in exchange for $1733.06.


[4]   On March 17, 2017, Williams filed a lawsuit against Appellees, alleging that the

      Release only applied to property damage sustained in the accident and seeking

      additional damages for claimed personal injuries sustained as a result of the

      accident. During discovery, Appellees mailed, via certified mail, a First

      Request for Admissions on January 29, 2018. The document indicated that

      Williams was “to admit or deny the following Request for Admission in

      writing, on or before the 26th day of February, 2018.” Appellant’s App. Vol. II

      p. 55. Appellees mailed, via certified mail, a Second Request for Admissions

      on February 9, 2018. This document indicated that Williams was “to admit or

      deny the following Request for Admissions in writing, on or before the 10th day

      of March, 2018.” Appellant’s App. Vol. II p. 57. Williams failed to answer any

      of the requests for admissions. As a result, the admissions were conclusively

      established pursuant to Indiana Trial Rule 36.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 3 of 12
[5]   On March 21, 2018, Appellees filed a motion requesting a status conference

      and for the trial court to reset the scheduled trial date. Appellees included the

      Release, a copy of the check for $1733.06 made payable to Williams, and the

      First and Second Requests for Admissions as exhibits to the motion. A few

      weeks later, on April 6, 2018, Appellees filed a motion for summary judgment.

      On July 13, 2016, Williams filed a motion to withdraw his admissions and a

      response in opposition to Appellees’ motion for summary judgment. Williams

      included an affidavit, signed on Williams’s behalf by his counsel, in his

      designated materials in which he attempted to contradict his prior admissions.

      On July 16, 2018, Appellees filed a motion to strike Williams’s affidavit and

      Williams sought permission to amend his affidavit to include a copy signed by

      Williams.


[6]   The trial court conducted a hearing on all pending motions on August 23, 2018.

      After taking the matter under consideration, on September 4, 2018, the trial

      court issued an order in which it denied Williams’s motion to withdraw

      admissions, granted Appellees’ motion to strike Williams’s affidavit, denied

      Williams’s motion to amend his designated materials, and granted Appellees’

      motion for summary judgment. Williams’s motion to correct error was deemed

      denied on November 19, 2018.



                                 Discussion and Decision
[7]   Williams raises numerous contentions on appeal which we restate as whether

      the trial court (1) erred by granting Appellees’ motion for summary judgment or

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 4 of 12
      (2) abused its discretion by denying his requests to amend his designated

      evidence and to withdraw certain admissions.1


                                        I. Summary Judgment
[8]   Williams contends that the trial court erred in granting summary judgment in

      favor of Appellees.


               [S]ummary judgment is appropriate only where the evidence
               shows there is no genuine issue of material fact and the moving
               party is entitled to a judgment as a matter of law. All facts and
               reasonable inferences drawn from those facts are construed in
               favor of the non-moving party. The review of a summary
               judgment motion is limited to those materials designated to the
               trial court. We review decisions on summary judgment motions
               carefully to ensure that the parties were not improperly denied
               their day in court.


      Midwest Sec. Life Ins. Co. v. Stroup, 730 N.E.2d 163, 165 (Ind. 2000) (internal

      citations omitted).


[9]   Williams argues that the trial court erred in granting summary judgment to

      Appellees because an issue of material fact remains as to whether the parties

      intended for the Release to apply to both his property damage and personal

      injury claims or to only his property damage claim. For their part, Appellees




      1
        To the extent that Williams also argues on appeal that the trial court abused its discretion by failing to rule
      on his motion to correct error, we note that Williams has failed to provide any cogent argument or citation to
      relevant authority in support of this argument. He has therefore waived this argument for appellate review.
      See Zavodnik v. Harper, 17 N.E.3d 259, 264 (Ind. 2014) (providing that appellant waived claim on appeal
      because he failed to support it with cogent argument or citation to relevant authority).

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019                       Page 5 of 12
       argue that the Release is unambiguous and the clear language of the Release

       indicates that the parties intended for it to apply to any and all claims arising

       out of/relating to the accident. We agree with Appellees.


[10]   The Release is a settlement agreement, i.e., an agreement to release Appellees

       from future liability in exchange for $1733.06. “Indiana strongly favors

       settlement agreements.” Sands v. Helen HCI, LLC, 945 N.E.2d 176, 180 (Ind. Ct.

       App. 2011). “Settlement agreements are governed by the same general

       principles of contract law as other agreements.” Id.; see also Evan v. Poe &

       Assocs., Inc., 873 N.E.2d 92, 98 (Ind. Ct. App. 2007) (“A release, as with any

       contract, should be interpreted according to the standard rules of contract

       law.”).


               The goal of contract interpretation is to determine the intent of
               the parties when they made the agreement. This court must
               examine the plain language of the contract, read it in context
               and, whenever possible, construe it so as to render every word,
               phrase, and term meaningful, unambiguous, and harmonious
               with the whole. Construction of the terms of a written contract
               generally is a pure question of law. If, however, a contract is
               ambiguous, the parties may introduce extrinsic evidence of its
               meaning, and the interpretation becomes a question of fact. A
               word or phrase is ambiguous if reasonable people could differ as
               to its meaning. A term is not ambiguous solely because the
               parties disagree about its meaning.


       Celadon Trucking Servs., Inc. v. Wilmoth, 70 N.E.3d 833, 839 (Ind. Ct. App.

       2017), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 6 of 12
[11]   If contract language is deemed ambiguous, “the contract terms must be

       construed to determine and give effect to the intent of the parties when they

       entered into the contract.” Id.


               Courts may properly consider all relevant evidence to resolve an
               ambiguity. Extrinsic evidence is evidence relating to a contract
               but not appearing on the face of the contract because it comes
               from other sources, such as statements between the parties or the
               circumstances surrounding the agreement. An ambiguous
               contract should be construed against the party who furnished and
               drafted the agreement.


       Id. “A contract is ambiguous only if a reasonable person could find its terms

       susceptible to more than one interpretation.” Evan, 873 N.E.2d at 98.


[12]   However, “[i]f contract language is unambiguous, this court may not look to

       extrinsic evidence to expand, vary, or explain the instrument but must

       determine the parties’ intent from the four corners of the instrument.” Wilmoth,

       70 N.E.3d at 839. Stated differently, “[w]here a contract is unambiguous, the

       intent of the parties should be determined by the language employed in the

       document.” Evan, 873 N.E.2d at 98 (internal quotation omitted).


               Thus, if the contract is unambiguous, we give effect to the
               intentions of the parties as expressed in the four corners of the
               document. We will neither construe clear and unambiguous
               provisions nor add provisions not agreed upon by the parties.
               The meaning of a contract is to be determined from an
               examination of all of its provisions, not from a consideration of
               individual words, phrases, or even paragraphs read alone.



       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 7 of 12
       Id. (internal citations and quotations omitted). “Unambiguous contracts must

       be specifically enforced as written without any additions or deletions by the

       court.” Perfect v. McAndrew, 798 N.E.2d 470, 479 (Ind. Ct. App. 2003).


[13]   In interpreting a settlement agreement, “[t]he primary purpose in construing a

       document is to ascertain and give effect to the parties’ mutual intent.” Id. “The

       intent relevant in contract matters is not the parties’ subjective intents but their

       outward manifestation of it.” Zimmerman v. McColley, 826 N.E.2d 71, 77 (Ind.

       Ct. App. 2005) (citing Centennial Mortgage, Inc. v. Blumenfeld, 745 N.E.2d 268,

       277 (Ind. Ct. App. 2001)). “The cardinal rule of contract interpretation is to

       ascertain the intention of the parties’ from their expression of it.” Blumenfeld,

       745 N.E.2d at 277. “A court does not examine the hidden intentions secreted

       in the heart of a person; rather it should examine the final expression found in

       conduct.” Id.


[14]   In this case, the Release signed by the parties reads as follows:


               The Undersigned, being of lawful age, for sole consideration of
               one thousand seven hundred thirty three dollars and six cents
               ($1,733.06) to be paid to Roderick Williams do/does and for
               your/your heirs, executors, administrators, successors and
               assigns release, acquit and forever discharge Transpo and his, her,
               their, or its agents, servants, successors, heirs, executors,
               administrators, and all other persons, firms, corporations [ ] or
               partnerships of and from any and all claims, actions, course of action,
               demands, rights, damages, costs, loss of services, expenses, and
               compensation whatsoever, which thus undersigned now has/have or
               which may hereafter accrue on account of us or any way growing out of
               any and all known and unknown, foreseen and unforeseen damages and
               the consequences thereof resulting or to result from the accident, casualty
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019         Page 8 of 12
               or event which occurred on or about the 30th day of June 2015, at or
               near Eddy Street & Jefferson Blvd. in South Bend, IN. It is
               understood and agreed that this settlement is the compromise of
               a claim, and that the payment made is not to be considered as an
               admission of liability on the part of the party or parties hereby
               released nor as a contribution toward any bodily injury or
               medical related expense of any kind.

               The Undersigned further declare(s) and represent(s) that no
               promise, inducement or agreement not herein expressed has been
               made to the Undersigned, and that this Release serves as the
               entire agreement between the parties hereto, and that the terms of
               this release are contractual and not a mere recital.

               THE UNDERSIGNED HAS READ THE FOREGOING
               RELEASE AND FULLY UNDERSTANDS IT.


       Appellant’s App. Vol. II p. 59 (emphases added). Upon review, we do not

       believe that a reasonable person could find the terms of the Release susceptible

       to more than one interpretation. As such, we conclude that the Release is

       unambiguous. We will therefore confine our review of the parties’ intent to the

       four corners of the document and will enforce the terms as written.


[15]   The Release clearly states that, in exchange for $1733.06, Williams agreed to

       “release, acquit and forever discharge” Appellees “from any and all claims,

       actions, course of action, demands, rights, damages, costs, loss of services,

       expenses, and compensation whatsoever … resulting or to result from the

       accident.” Appellant’s App. Vol. II p. 59. This language clearly indicates that

       by signing the Release, Williams intended to release Appellees from all claims

       arising from the accident. Williams cannot subsequently circumvent the clear

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 9 of 12
       language used in the Release by stating on appeal that he believed it meant

       something else. See Zimmerman, 826 N.E.2d at 77 (providing that the parties’

       outward manifestation of intent, not their subjective intents, is relevant in

       contract matters).


[16]   The clear language of the Release supports the trial court’s determination that

       Appellees were entitled to a judgment as a matter of law. Given that the

       Release is unambiguous, it would have been improper for the trial court to

       consider any contrary extrinsic evidence relating to the parties’ intent when

       ruling on the summary judgment motion. See Wilmoth, 70 N.E.3d at 839;

       Perfect, 798 N.E.2d at 479. As such, we conclude that the trial court did not err

       in granting Appellees’ motion for summary judgment.2


                  II. Motion to Amended Designated Evidence
[17]   Williams also contends that the trial court abused its discretion in denying his

       motion to amend his designated evidence, specifically to amend his affidavit.

       In requesting permission to file an amended affidavit, Williams’s counsel

       explicitly states that the only change in the amended document is that it is




       2
          We are unpersuaded by Williams’s counsel’s assertion that the entry of summary judgment should be
       reversed because Williams apparently signed the release without first discussing the matter with counsel,
       whom he had retained prior to signing the Release. See generally Waterfield v. Waterfield, 61 N.E.3d 314, 319–
       20, 326 (Ind. Ct. App. 2016) (denying a respect to set aside a settlement agreement when the party entered
       into the agreement despite her attorney’s warnings and cautions). We are also unpersuaded by Williams’s
       claim that the Release did not apply to his personal injury claims merely because he filed those claims under
       a different claim number than his property damage claim. Williams’s attempt to circumvent the Release by
       filing his claims under different claim numbers does not change the fact that both the property damage and
       personal injury claims resulted from the accident.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019                    Page 10 of 12
       signed by Williams rather than the original which was signed by Williams’s

       counsel on Williams’s behalf. Counsel states that “[o]therwise, the substance,

       form, and content of the Amended Designation of Materials is exactly the same

       as the previously filed Designation of Materials filed by Plaintiff on

       7/13/2018.” Appellant’s App. Vol. II p. 178.


[18]   In challenging the trial court’s denial of his motion to amend his designated

       evidence, Williams argues that his affidavit, in both its original and amended

       form, presented statements sufficient to create an issue of material fact as to

       intent. However, given our conclusion above that the language of the Release

       was unambiguous, the trial court could not have properly considered this

       extrinsic evidence when determining the parties’ intent. See Wilmoth, 70 N.E.3d

       at 839; Perfect, 798 N.E.2d at 479. Thus, even if the trial court had allowed

       Williams to amend his designated evidence to include a copy of his affidavit

       that was signed by him, the amended affidavit would have had no bearing on

       the trial court’s summary judgment ruling as the trial court could not have

       considered it as evidence of intent. The trial court, therefore, did not abuse its

       discretion in this regard.


                              III. Withdrawal of Admissions
[19]   Williams last contends that the trial court abused its discretion by denying his

       request to withdraw certain admissions. In raising this contention, Williams

       argues that he should have been permitted to withdraw his admissions because

       without the admissions, he could have presented evidence that would have


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 11 of 12
       created an issue of material fact as to intent that would have, in turn, precluded

       the award of summary judgment for Appellees. Given our conclusion above

       that the trial court could not have considered any extrinsic evidence regarding

       to intent because the Release was clear and unambiguous, we conclude that

       even if the trial court erred by denying Williams’s request to withdraw his

       admissions, such error could, at most, be found to be harmless as it would have

       had no bearing on the trial court’s summary judgment determination. The trial

       court, therefore, did not abuse its discretion in this regard.


[20]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-3056 | July 30, 2019   Page 12 of 12